Title: From George Washington to Brigadier General James Mitchell Varnum, 3 March 1777
From: Washington, George
To: Varnum, James Mitchell

 

Sir
Head Quarters Morris town 3d March 1777.

I have the pleasure of congratulating you upon your appointment to the Rank of Brigadier General in the Continental Army. Your Commission shall be forwarded to you, as soon as it comes to my hands. It will bear date from 21st last Month.
I beg you will make use of your utmost Exertions, to raise and equip the two Battalions allotted to your State, which, by a letter from Govr Cook, I hope will be soon done.
I have recommended innoculations to all Recruits in the new Army, who have not had the small Pox, and I desire, that as fast as yours are inlisted, they may be sent to some convenient place and there take the infection. By these Means, no time will be lost, for the Men will go thro’ the disorder, while their Arms and Cloaths are preparing.
You will from time to time make me Returns of the Number of Men inlisted, and what forwardness they are in, for Service. I am Sir Your most obt Servant

Go: Washington

